The opinion of the court was delivered by
Horton, C. J.:
This was an action for the recovery of the possession off lot 52, in block 113, in the city of Wyandotte, brought by the plaintiff in error against the defendant in error. The plaintiff claimed possession by virtue of a tax deed of the date of September 24,1878; the defendant rested upon his title *708as the original purchaser, and that the tax deed for various reasons was invalid. Trial was had by the court without the intervention of a jury, and the court found that the tax deed was void, and further found that the plaintiff had paid as taxes on the lot the sum of $531.25. Upon these findings judgment was rendered in favor of the defendant and against the plaintiff for all costs. Plaintiff excepted, and brings the case to this court.
It appears from the evidence in the case, that the land was taxable, that the owner had not paid the taxes on it, and that it was sold for the taxes of 1874. Upon the evidence it is apparent that the court was justified, under the decision in the case of Young v. Rheinecher, ante, p. 366, in setting aside the tax-deed.
The only serious question in the case is, whether the plaintiff is entitled to receive back from the defendant the taxes which were paid by him on the lot, no motion having been made therefor by the plaintiff, and no such relief being asked in the pleadings. This raises the question whether the proper judgment was entered by the court. We have already decided that any error-apparent in the final judgment of a district court may be corrected by suit in error in this court, although no exception was taken thereto by the party complaining, and no motion made to set aside the judgment. (Dexter v. Cochran, 17 Kas. 447, and the authorities thefe cited.) Clearly, within the decision of Fairbanks v. Williams, 24 Kas. 16, the plaintiff was entitled to a lien upon the lot for the taxes paid under §142, ch. 107, Comp. Laws 1879, if he had moved the court to ascertain the taxes and declare the same a lien. Now it appears from the record that while the court held the tax deed void, the record shows the land was subject to taxation, and that the taxes had not been paid by the owner; and there is the special finding of the court that the plaintiff had paid as taxes a specific sum, to wit, the amount of $531.25. Upon these findings, and the record as presented to us, it was the duty of the court to declare the taxes found to have been paid by the plaintiff a lien upon the lot.
*709It is therefore ordered that the judgment of the court below be corrected i'n accordance with the views herein expressed. The costs in this court will be divided.
All the Justices concurring.